Title: From George Washington to Colonel Elisha Sheldon, 31 May 1779
From: Washington, George
To: Sheldon, Elisha



Sir
Head Qrs Middle brook May 31st 1779.

Having received intelligence that the enemy are advancing to the white plains—& other appearances indicating a capital manœuvre in that Quarter you will put such part of your Regiment as are mounted immediately in motion for the Posts on the North River and obey such orders as you shall receive from Majr General McDougal or the Officer commanding there, (Majr Genl Putnam being designed for a Comd in this part of the Army). I am Sir Yr very Hble Ser.
G. W——n
